Title: To Thomas Jefferson from Benjamin Brown, 7 July 1807
From: Brown, Benjamin
To: Jefferson, Thomas


                        
                            Sir
                     
                            Alexandria July 7th. 1807
                        
                        I have recd. Your favor of yesterday evening an order of the Bank of Richmond on that of Alexa,
                            for 251 9/100 $ & here inclosed I send you a Ten Dollar Note,
                            having a Balance now in my favor of Sixty six Cents—I remain with great respect Sr yr most Hum Ob Servt
                        
                            Benjamin Brown
                     
                        
                    